Citation Nr: 0603704	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  02-03 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for neurological impairment 
of the left upper extremity, claimed as secondary to service-
connected residuals of a left clavicle fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from July 1946 to December 
1952.

Procedural history

In June 1999, the veteran filed an initial claim of 
entitlement to service connection for a collarbone injury.  
In a September 1999 rating decision, the RO granted 
entitlement to service connection for residuals of a left 
clavicle fracture with bony deformity.

This matter comes to the Board of Veterans' Appeals the 
(Board) on appeal from  
a March 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky (the RO) 
in which the RO denied entitlement to service connection for 
a neurological impairment of the left upper extremity, 
claimed as secondary to the service-connected left clavicle 
fracture.

In December 2003, the Board remanded this issue for 
additional evidentiary and procedural development, to include 
furnishing notice under the Veterans Claims Assistance Act of 
2000; providing the veteran with a VA examination; and 
readjudicating the claim.  The Board's remand instructions 
have been satisfied.  Cf. Stegall v. West, 11 Vet. App. 268 
(1998) [RO compliance with a Board remand is not 
discretionary; if the RO fails to comply with the terms of a 
remand, another remand for corrective action is required].  
Specifically, a VCAA letter was sent to the veteran, with a 
copy to his representative, in October 2004; a VA examination 
of the veteran was completed in March 2005, with further 
examination in August
and September  2005; and the claim was readjudicated by the 
VA Appeals Management Resource center in Huntington, West 
Virginia in September 2005.   The veteran's VA claims folder 
has been returned to the Board for additional appellate 
proceedings.

Issue not on appeal

The veteran's claim of entitlement to a disability rating in 
excess of 20 percent for the residuals of the left clavicle 
fracture was denied by the Board in its December 2003 
decision.  That decision is final, and that issue is no 
longer on appeal and will be addressed no further herein.  
See 38 C.F.R. § 20.1100 (2005).




FINDING OF FACT

The competent medical evidence of record does not support a 
conclusion that the veteran's neurological impairment of the 
left upper extremity is caused by or aggravated by his 
service-connected left clavicle fracture with arthritis.


CONCLUSION OF LAW

Neurological impairment of the left upper extremity is not 
proximately due to or is the result of a service-connected 
disability.  38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a left upper extremity neurological disability, which he 
contends is secondary to his service-connected left clavicle 
fracture.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal. 
The Board will then move on to an analysis of the issues. 
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining relevant evidence. See, in general, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

The current standard of review is as follows.  The evaluation 
of the level of disability is to be based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The RO initially adjudicated this claim in March 2000, 
finding it to be not well grounded.  The VCAA, which was 
enacted in November 2000, eliminated the former statutory 
requirement that claims be well grounded. Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  However, the veteran's claim was 
subsequently adjudicated by applying the current standard of 
review, most recently in the September 2005 SSOC.  Thus, and 
deficiency in the initial adjudication of the claim has been 
rectified.

Duty to notify

According to the VCAA, on receipt of a claim for benefits VA 
will notify the veteran of the evidence that is necessary to 
substantiate the claim. VA will also inform the veteran which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf. VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In a February 2001 notice the RO informed the veteran of the 
provisions of the VCAA, the evidence required to establish 
entitlement to a higher rating, and the relative obligations 
of the veteran and VA in developing the evidence required to 
substantiate his claim. The RO instructed him to identify any 
evidence that was relevant to his claim, and to provide 
signed authorizations for each medical care provider so that 
the RO could obtain that evidence on his behalf. The RO 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

As was alluded to in the Introduction, in its December 2003 
remand the Board suggested that another VCAA letter be sent 
to the veteran.  This was done in October 2004.  The veteran 
was provided specific notice of the status of his claim.  He 
was also specifically informed  that VA was responsible for 
obtaining relevant records held by any federal agency.  The 
veteran was informed that he was responsible for obtaining 
records not held by a federal agency, but that VA would help 
him obtain such records.   The veteran was also informed that 
a VA examination was to be scheduled.  See the October 6, 
2004 VCAA letter, page 5.  [As will be discussed in greater 
detail below, this was accomplished.]   

In addition, the veteran was advised as follows:  "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If the evidence or 
information is in your possession, please send it to us."  
See the October 6, 2004 VCAA letter, page 2 [emphasis as in 
original].  In essence, the veteran was asked to "give us 
everything you've got", in compliance with 38 C.F.R. § 
3.159(b)(1).

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  In this case, 
the veteran's claim was initially adjudicated by the RO in 
March 2000, prior to the enactment of the VCAA in November 
2000.  Furnishing the veteran with VCAA notice prior to this 
initial adjudication was clearly both a legal and a practical 
impossibility. Indeed, VA's General Counsel has held that the 
failure to do so under such circumstances does not constitute 
error.  See VAOGCPREC 7-2004.  Subsequent to furnishing the 
veteran with the VCAA letters referred to above, the claim 
was readjudicated in the September 2005 SSOC. Thus, any 
possible VCAA notice deficiency has been rectified.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
representative have not indicated any concerns with respect 
to the VCAA notice.

Duty to assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source. The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records. In a claim 
for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

The RO has obtained private medical records identified by the 
veteran, and provided him VA medical examinations, most 
recently in 2005.  

In an October 2005 communication to VA, the veteran has in 
essence contended that there is medical evidence from the 
Marion, Indiana VAMC in 2001 which is missing.  This appears 
to be true; a November 2001 VA examination report indicates 
that a June 2001 doctor's note "is missing".  Efforts to 
obtain such record have been unavailing.  In any event, there 
is no indication that such June 2001 doctor's note would shed 
any light on the most crucial aspect of this case, nexus 
between the veteran's service-connected disability and his 
claimed left upper extremity neurological condition.   

Based on the record, the Board concludes that all relevant 
data has been obtained for determining the merits of the 
veteran's claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).

General due process considerations have been satisfied.  See 
38 C.F.R. 
§ 3.103 (2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim. The veteran was offered the opportunity 
of participating in a personal hearing, but he declined.

Accordingly, the Board will proceed to render a decision on 
the merits.

Pertinent law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2005).  See Harder v. Brown, 5 Vet. 
App. 183, 187 (1993). Additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. 
§ 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran in essence contends that he has neurological 
impairment of his left upper extremity which is related to 
his service-connected left clavicle fracture  with arthritis.  
[The Board observes in passing that this is the veteran's 
only service-connected disability.]

At the outset of its discussion, the Board notes that the 
veteran does not appear to contend that his claimed 
neurological disability of the left upper extremity is 
directly related to his military service.  Rather, he 
contends that such is related to the service-connected left 
clavicle fracture.  The medical evidence of record, moreover, 
does not indicate or even suggest that the neurological 
impairment of the left upper extremity is directly related to 
the veteran's military service.  The Board's analysis, 
therefore, will be directed exclusively to the secondary 
service connection issue, which was adjudicated by the RO and 
has been certified as being on appeal.

As discussed above, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Turning to element (1), current disability, there are of 
record diagnoses of neurological impairment of the left upper 
extremity.  Such has been variously diagnosed, to include 
cervical spine radiculopathy, diabetic neuropathy, ulnar 
neuropathy and medical nerve dysfunction.  In any event, the 
medical evidence shows neurological impairment of the left 
upper extremity, and element (1) is accordingly satisfied.   

Concerning element (2), service-connected disability, the 
veteran's left clavicle fracture is service connected.  
Element (2) has therefore been met.

With respect to crucial element (3), as has been alluded to 
above the medical evidence suggests a number of possible 
causes, to include cervical spine radiculopathy and diabetic 
neuropathy.  Medical records indicate that the veteran has 
been diagnosed as having cervical spine arthritis and 
diabetes mellitus, neither of which is service connected.   
The veteran, for his part, contends that the neurological 
impairment is caused by the service-connected left clavicle 
fracture.

A review of the veteran's medical records by the Board in 
December 2003 led it conclude that a remand was necessary in 
order to resolve the question of whether "any neurological 
impairment of the left upper extremity, including 
radiculopathy, is caused or aggravated by the service-
connected residuals of a left clavicle fracture with 
degenerative arthritis of the left shoulder."  

Pursuant to the Board's remand, a VA miscellaneous 
neurological disorders examination was completed in March 
2005.  The examiner, who was a physician's assistant, stated 
that he was "unable to determine if the patient 's 
neurological impairment in his left upper extremity was 
caused by or aggravated by the service-connected residuals of 
the left clavicle fracture with arthritis in the left 
shoulder."  [The examiner went on the indicate that 
"radiculopathy is usually a neck condition rather than a 
clavicle/shoulder condition."

Recognizing that this opinion was inadequate, the AMC 
returned the file to the examiner.  See 38 C.F.R. § 4.2 
(2005) [if an examination report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes]; see also Green 
v. Derwinski, 1 Vet. App. 121 (1991). 

A second VA examination was completed in September 2005.  
This time, the examiner was a physician.  The examining 
physician specifically noted that he had reviewed the 
veteran's VA claims folder and VA medical records.  The 
veteran reported tingling and numbness in his left upper 
extremity.  An EMG which was done in September  2005 was 
suggestive of cervical spine radiculopathy or ulnar 
neuropathy, which was stated to be suggestive of underlying 
diabetic neuropathy.  Diagnoses included: (1) remote left 
clavicle fracture; (2) left C6-7 disc herniation with 
radiculopathy; and (3) diabetic neuropathy of the left arm. 

The examiner concluded by stating that the left clavicle 
fracture was not the cause of the neurologic impairment of 
the left arm.  "More likely, it is a result of diabetic 
neuropathy, based on the findings of the EMG study." 

There is no competent medical evidence to the contrary.  The 
veteran, in an October 2005 communication to VA, in essence 
contended that his diabetes was under control and that his 
left upper extremity problems preceded his diabetes.  
However, it is well established that that as a lay person 
without medical training he is not competent to opine on 
medical matters such as diagnosis or etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) (2005) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's own 
statements are accordingly entitled to no weight of probative 
value.

In short, the only competent medical opinion of record, that 
of the September 2005 VA examiner, did not ascribe the 
veteran's left upper extremity neurological problems to his 
service-connected clavicle fracture with arthritis.  Element 
(3) has therefore not been met, and the claim fails on that 
basis.

The Board wishes to make it clear that it does not doubt the 
veteran's sincerity in pursuing his claim.  One can see why 
he may believe that his problems are due to the service-
connected clavicle fracture.  However, as has been explained 
above the Board is obligated to render a decision based upon 
the evidence of record.  The veteran has been accorded ample 
opportunity to present medical nexus evidence eon his own 
behalf; h has not done so.  Se 38 U.S.C.A. § 5107(a) [it is a 
claimant's responsibility to support a claim for VA 
benefits]; see also Voerth v. West, 13 Vet. App. 117, 119 
(1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus . 

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for neurological impairment 
of the left upper extremity, claimed as secondary to service-
connected residuals of a left clavicle fracture, is denied. 


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


